UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_____________________________
                               )
ARAYA HENOK,                  )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 12-292 (RWR)
                               )
CHASE HOME FINANCE, LLC,      )
et al.,                        )
                               )
          Defendants.          )
_____________________________ )

                         MEMORANDUM ORDER

     Pro se plaintiff Araya Henok brings this action against

Chase Home Finance, LLC (“Chase”) and Fannie Mae,1 challenging

the legality of the foreclosure on a property he owned on

C Street S.E. in Washington, D.C. (“the property”).   Henok moves

for reconsideration of the memorandum opinion and order entered

June 17, 2013, which denied Henok’s partial summary judgment

motion and granted the defendants’ partial summary judgment

cross-motion on Henok’s Real Estate Settlement Procedures Act

(“RESPA”) claim.2   Citing the deed of trust, Henok argues again

that RESPA applies to the foreclosed property.   Chase opposes the



     1
      Shapiro and Burson, LLP was terminated as a defendant by
order dated April 17, 2013.
     2
      Henok also moves to withdraw his motion for partial summary
judgment on the RESPA claim. However, Chase’s cross-motion for
partial summary judgment was granted and judgment was entered for
Chase on the RESPA claim. Thus, Henok’s motion to withdraw his
motion for partial summary judgment is moot and his route to
relief must be his motion for reconsideration.
                                -2-

motion for reconsideration, arguing that Henok has presented no

new facts or legal arguments to justify reconsideration.

     Under Federal Rule of Civil Procedure 54(b), an

interlocutory order “may be revised at any time before the entry

of a judgment adjudicating all the claims and all the parties’

rights and liabilities.”   Fed. R. Civ. P. 54(b).   “Under Rule 54,

a court may reconsider an interlocutory decision ‘as justice

requires.’”   U.S. ex rel. Westrick v. Second Chance Body Armor,

Inc., 893 F. Supp. 2d 258, 268 (D.D.C. 2012) (quoting Capitol

Sprinkler Inspection, Inc. v. Guest Servs., Inc., 630 F.3d 217,

227 (D.C. Cir. 2011)).   Justice may so require where the court

has “‘patently misunderstood the parties, made a decision beyond

the adversarial issues presented, made an error in failing to

consider controlling decisions or data, or [where] a controlling

or significant change in the law has occurred.’”    Arias v.

DynCorp, 856 F. Supp. 2d 46, 51 (D.D.C. 2012) (quoting Negley v.

FBI, 825 F. Supp. 2d 58, 60 (D.D.C. 2011)).   “The moving party

has the burden of showing that reconsideration is warranted, and

that some harm or injustice would result if reconsideration were

to be denied.”   Pueschel v. Nat’l Air Traffic Controllers’ Ass’n,

606 F. Supp. 2d 82, 85 (D.D.C. 2009) (citing In Def. of Animals

v. Nat’l Insts. of Health, 543 F. Supp. 2d 70, 76 (D.D.C. 2008)).

“A court may properly exercise its discretion by denying a motion

for reconsideration that ‘raise[s] . . . arguments for
                                  -3-

reconsideration the court ha[s] . . . already rejected on the

merits.’”    McLaughlin v. Holder, 864 F. Supp. 2d 134, 141 (D.D.C.

2012) (quoting Capitol Sprinkler Inspection Inc., 630 F.3d at

227).    Indeed, “‘where litigants have once battled for the

court’s decision, they should neither be required, nor without

good reason permitted, to battle for it again.’”     Moore v.

Hartman, 332 F. Supp. 2d 252, 257 (D.D.C. 2004) (quoting Zdanok

v. Glidden Co., Durkee Famous Foods Div., 327 F.2d 944, 953 (2d

Cir. 1964)).

        Here, Henok does not assert that the court misunderstood the

parties, made a decision beyond the issues presented, or failed

to consider controlling precedent.      Instead, Henok repeats the

same facts and raises the same legal argument which was

previously rejected on the merits.      In particular, Henok asserts

again that the deed of trust makes RESPA applicable to his

property.    See Pl.’s Mot. for Recons. at 1; Pl.’s Mot. for

Partial Summ. J. at 3.    Henok’s attempt to relitigate the same

issue in his motion for reconsideration does not satisfy Rule

54(b)’s requirements.    Since Henok has not shown that

reconsideration of the June 17, 2013 memorandum opinion and order

is warranted by presenting any new facts or legal arguments to

satisfy the “as justice requires” standard, his motion will be

denied.    Accordingly, it is hereby
                               -4-

     ORDERED that Henok’s motion [61] for reconsideration be, and

hereby is, DENIED.

     SIGNED this 29th day of July, 2013.


                                       /s/
                               RICHARD W. ROBERTS
                               Chief Judge